In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-360 CV

____________________


IN RE KEVIN J. DENLEY




Original Proceeding



MEMORANDUM OPINION
 Kevin J. Denley, who is an inmate confined in the Correctional Institutions Division
of the Texas Department of Criminal Justice, seeks mandamus relief against the judge
presiding in the 252nd District Court of Jefferson County, Texas.  Relator seeks to compel
the trial court to rule on Denley's motion for forensic DNA testing. See Tex. Code Crim.
Proc. Ann. art. 64.01 (Vernon Supp. 2005).    
	The trial court refused to rule on the motion because the request for forensic DNA
testing was disposed of in prior orders of the trial court.  Relator claims his previous
motions were not for forensic DNA testing.  In previous appeals, however, Denley
represented to the Court that the trial court denied his "Motion For Forensic DNA
Testing." The appeals were dismissed because notice of appeal was not timely filed. See
Denley v. State, Nos. 09-04-359 CR and 09-04-360 CR (Tex. App.-Beaumont Oct. 20,
2004, no pet.).  The relator has not demonstrated that any act or omission of the
respondent prevents him from seeking other post-conviction relief to which he would be
entitled.  The relator has not shown that he is entitled to any of the relief sought.
	The petition for writ of mandamus, filed August 11, 2005, is denied. 
	WRIT DENIED.
 
								PER CURIAM								

Opinion Delivered August 31, 2005 
Before McKeithen, C.J., Gaultney and Horton, JJ.